,DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The current office action is made responsive to claims filed 12/05/2019. 
Claims 1-14 are pending. A complete action on the merits appears below.

Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 contains the trademark/trade name “WiFi”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a form of wireless communication and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-8, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0300506 A1 to Hou (herein after “Hou”) in view of U.S. Patent Publication No. 2021/0379276 A1 to DuBois et al. (herein after “DuBois”).
Regarding claim 1, Hou teaches a controlled temperature device (¶Abstract discusses the invention as being a horizontal water boiler), the device comprising: 
an interior (Fig. 3; water storage cavity 14), the interior having a bottom (Fig. 3; tank body 9); 
a heat strip (Fig. 3; heating tube 7), the heat strip coupled to the bottom of the interior (Fig. 5; the heating tube 7 is shown as being coupled to the bottom of the cavity 14); 
a plurality of padded spacers (Fig. 3; support plates 10), the padded spacers being coupled to the bottom of the interior (¶[0047] discusses the support plate as being located on the bottom of the tank body and extended through the insulation component); 
an outside (Fig. 3; casing cover 4), the outside having a front and a back (See below annotated Fig. 1); 
a water intake port (Fig. 3; inflow pipe 18), the water intake port being coupled to the front of the outside (See below annotated Fig. 1); 
an electric cord port (Fig. 1-5; a power plug is shown extending through the tank assembly), the electric cord port being coupled to the front of the outside (See below annotated Fig. 1); 
a control element (¶[0036] discusses the device as comprising a control assembly) a temp display and a temperature control (¶[0042] teaches the control assembly as comprising a chip component and a display component. The display component is configured to display temperature information detected and work status information); 
a computing device (¶[0042] discusses the temperature detector and the display component as being connected to the chip component);
a power cord (See below annotated Fig. 1), the power cord having a first end and a second end, wherein the second end being threaded through the electric cord port (See below annotated Fig. 1), and wherein the first end being coupled to an energy source (¶[0032] discusses electrical connections being used, as will be understood by those skilled in the art); 
a top (Fig. 3; insulation component 5), the top having an interior side and exterior side (¶[0043]); and 
a temperature indicator (Fig. 3; temperature detector 8).

    PNG
    media_image1.png
    509
    925
    media_image1.png
    Greyscale

However, Hou fails to teach the device comprising: the control element being a control panel, the control panel having an inside; the computing device having a memory unit, and wherein the computing device is coupled to the inside of the control panel; wherein the energy source being coupled to a thermostat coupled to the heat strip and wherein the energy source being coupled to the computing device; the temperature indicator having a plurality of heat sensors a plurality of wires, each of the plurality of wires being coupled to one of the plurality of sensors, and wherein each of the plurality of wires being coupled to the computing device.
DuBois teaches a device for specifically controlling a fluid and parameters relevant to said fluid, such as fluid temperature (¶Abstract). This control occurs through a temperature control system (¶[0056]). The control system comprises a reservoir and an electronic controller for controlling various functions of the system, such as functions controlling the temperature of irrigant in the reservoir (¶[0075]). The reservoirs has a heater controlled by the controller based on information such as that obtained by the sensors (¶[0074]- [0075]).
DuBois further teaches the device (¶[0073] as being a unit for heating and pumping an irrigant) comprising: the control element being a control panel (Fig. 1; enclosure 7 houses components for controlling the unit), the control panel having an inside; the computing device having a memory unit (¶[0003] discusses the fluid as having a desired temperature range to stay within), and wherein the computing device is coupled to the inside of the control panel; wherein the energy source being coupled to a thermostat coupled to the heat strip and wherein the energy source being coupled to the computing device (¶[0073]- [0075] discusses a power cord including a receptacle that plugs into an electrical socket to provide electrical power to the unit, the unit comprises a temperature sensor that senses the temperature of the irrigant in the reservoir and electrically communicates the information to an electronic controller which adjusts the electrical power applied to a heater to control the temperature of the irrigant); the temperature indicator having a plurality of heat sensors (¶[0087] discusses gathering information provided by temperature sensors at one or more points on the system) a plurality of wires (¶[0092] discusses the sensors as being connected through wired means), each of the plurality of wires being coupled to one of the plurality of sensors, and wherein each of the plurality of wires being coupled to the computing device.
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of the temperature controlling device of DuBois into the device of Hou to provide a device having specific temperature control of a fluid, in order to maintain a fluid within a desired temperature range (¶[0047]- [0048], [0050]- [0056]). 
Regarding claim 2, DuBois further teaches the controlled temperature device of claim 1, wherein the control panel further comprising a wireless transceiver, wherein the wireless transceiver being coupled to the computing device (¶[0092] discusses the communication gathered by sensors and communicated to the controller unit can be done wirelessly).  
Regarding claim 6, Hou further teaches the controlled temperature device of claim 1, wherein the controlled temperature device is rectangular (Fig. 1, the invention displayed is rectangular).  
Regarding claim 7, DuBois further teaches the controlled temperature device of claim 1, further comprising an alarm for alerting when an abnormal condition arises (¶[0168] discusses alarm conditions occurring when various undesirable conditions occur).  
Regarding claim 8, Dubois further teaches the controlled temperature device of claim 7, wherein the abnormal condition is a power failure (¶[0168] discusses an alarm condition as occurring during loss of input electrical power).  
Regarding claim 10, DuBois further teaches the controlled temperature device of claim 7, wherein the abnormal condition is a temperature above a threshold (¶[0168] discusses the alarm condition as occurring based on any undesirable temperature, such as an overtemperature).  
Regarding claim 11, DuBois further teaches the controlled temperature device of claim 7, wherein the abnormal condition is a temperature below a threshold (¶[0168] discusses the alarm condition as occurring based on any undesirable temperature, [0003] discusses the desired temperature as being within a range).  
Regarding claim 13, DuBois further teaches the controlled temperature device of claim 1, wherein the plurality of heat sensors being three (3) in number (¶[0092] discusses the use of several temperature sensors, anywhere from one up to the discussed five).  
Regarding claim 14, DuBois further teaches the controlled temperature device of claim 1, wherein the plurality of wires being three (3) in number (¶[0092] discusses the sensors as being wired to the controller unit).  


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0300506 A1 to Hou (herein after “Hou”) in view of U.S. Patent Publication No. 2021/0379276 A1 to DuBois et al. (herein after “DuBois”) further in view of U.S. Patent Publication No. 2005/0007406 A1 to Haas et al. (herein after “Haas”).
Regarding claim 3, Hou in view of DuBois teaches the controlled temperature device of claim 2. 
DuBois further teaches information used to control the controller unit as being communicated wirelessly (¶[0092])
However, Hou in view of DuBois fails to teach the device wherein the wireless transceiver being consistent with an IEEE 802.11 (WiFi) protocol.  
Haas teaches a controllable thermal warming device including a sensor to provide operating characteristics to a controller operably connected to a power source (¶Abstract). The operating characteristic of the element being temperature transmitted to the controller, through the use of any number of types of suitable transceivers (¶[0029], [0036]- [0037]).
Haas further teaches the wireless transceiver being consistent with an IEEE 802.11 (WiFi) protocol (¶[0037]).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Haas into the device of Hou in view of DuBois to communicate through a known type of suitable wireless transceiver (¶[0037]).
Regarding claim 5, Haas further teaches the controlled temperature device of claim 6, wherein the control is in communication with an app on a computing device (¶[0042]).
In accordance with the above rejection of claim 1, DuBois further teaches the control as being thermostat control (¶[0073]- [0075] discusses the unit comprising a temperature sensor that senses the temperature of the irrigant in the reservoir and electrically communicates the information to an electronic controller which adjusts the electrical power applied to a heater to control the temperature of the irrigant).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0300506 A1 to Hou (herein after “Hou”) in view of U.S. Patent Publication No. 2021/0379276 A1 to DuBois et al. (herein after “DuBois”) further in view of U.S. Patent Publication No. 2020/0263904 A1 to Hasirumane et al. (herein after “Hasirumane”).
Regarding claim 4, Hou in view of DuBois teaches the controlled temperature device of claim 1.
DuBois further teaches the control panel as having a screen for indicating and adjusting settings of the device (¶[0073]). 
However, Hou in view of DuBois fails to teach the device wherein the control panel is a touchscreen.  
Hasirumane teaches a temperature controlling device a controller, a heating element and a power supply circuit (¶Abstract). The controller having a processor, memory, and communication interface (¶[0040]).The communication interface allowing for data to be receiving through means such as user-input desired parameters (¶[0049]).
Hasirumane further teaches a variety of user interfaces which can be operatively configured to communicate with the controller (¶[0042]), such as a touch screen (¶[0049]).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Hasirumane into the device of Hou in view of DuBois to provide a known user interface for communicating desired information with the controller (¶[0042], [0049]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0300506 A1 to Hou (herein after “Hou”) in view of U.S. Patent Publication No. 2021/0379276 A1 to DuBois et al. (herein after “DuBois”) further in view of U.S. Patent Publication No. 2019/0175025 A1 to Carr (herein after “Carr”).
Regarding claim 9, Hou in view of DuBois teaches the controlled temperature device of claim 7. 
DuBois further teaches the warning signal being output through a user interface to devices external to the control unit, the warning signal including information related to the detection of an alarm condition and/or information related to the nature and extent of the condition that generated the alarm condition (¶[0168]).
However, Hou in view of DuBois fails to teach the device further the control panel further comprising a speaker wherein the alarm is auditable via the speaker.  
Carr teaches a communications interface connecting a circuit for receiving sensor input to a temperature monitor and control unit for controlling the temperature of a patient (¶Abstract). The temperature monitor and control unit is taught as having a user interface for displaying information such as temperature (¶[0055]). This user interface may present as a transceiver for presenting the values to a user (¶[0055]).
Carr further teaches the monitor and control unit display unit as presenting the values through an annunciator, such as a speaker (¶[0055]).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Carr into the device of Hou in view of DuBois to provide a device having the ability to communication information relevant to the user through known means.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0300506 A1 to Hou (herein after “Hou”) in view of U.S. Patent Publication No. 2021/0379276 A1 to DuBois et al. (herein after “DuBois”) further in view of U.S. Patent Publication No. 2014/0074196 A1 to Barnett et al. (herein after “Barnett”).
Regarding claim 12, Hou in view of DuBois teaches the controlled temperature device of claim 1.
Hou further teaches the bottom of the device as comprising an insulative component (¶[0013]).
However, Hou in view of DuBois fails to teach the device wherein the bottom insulative component is felt.  
Barnett teaches a heating device, monitoring temperature for the purpose of monitoring device use (¶Abstract). This device having a heating element with a known material in the art, for minimize undesirable heating, being located as a covering adjacent to the heating element (¶[0030]).
Barnett further teaches this material as being felt (¶[0030]).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Barnett into the device of Hou in view of DuBois to provide a device using a known material for providing insulation from a heating element (¶[0030]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US 2018/0306465 A1- Amato teaches a heatable fluid bag including a bag body having a liquid inlet and power access port, the power access port being electrically connected with an electrical heating component.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/L.R.L./Examiner, Art Unit 3794